Appellant was convicted under the first count of the indictment wherein he was charged with the offense of distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol. His punishment was fixed at imprisonment in the penitentiary for a term of not less than one year and three months and not more than one year and six months. From the judgment of conviction he appealed to this court, and rests his appeal solely upon the record proper; there being no bill of exceptions. The appeal is without merit, as the record is regular and without error.
Affirmed.